Case 20-14781-elf        Doc 28     Filed 06/03/21 Entered 06/03/21 12:56:53            Desc Main
                                    Document      Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                             Bankruptcy No. 20-14781-elf
 Kevin L Norris,
                                                             Chapter 13
           Debtor
 Selene Finance LP as attorney in fact for U.S. Bank,        Hearing Date: 9:30a.m.
 N.A., not in Its Individual Capacity, but Solely as Legal   Hearing Time: June 22, 2021
 Title Trustee for BCAT 2016-17TT                            Location: Courtroom 1, 900 Market
                                                             Street, Suite 400
          Movant                                             Philadelphia, PA 19107
 v.
 Kevin L Norris,
           Debtor/Respondent
 WILLIAM C. MILLER, Esq.,
          Trustee/Respondent



     MOTION OF Selene Finance LP as attorney in fact for U.S. Bank, N.A., not in Its
Individual Capacity, but Solely as Legal Title Trustee for BCAT 2016-17TT FOR RELIEF
FROM THE AUTOMATIC STAY TO PERMIT Selene Finance LP as attorney in fact for
U.S. Bank, N.A., not in Its Individual Capacity, but Solely as Legal Title Trustee for BCAT
 2016-17TT TO FORECLOSE ON 831 E PENN PINES BLVD, ALDAN, PA 19018-4310


          Secured Creditor, Selene Finance LP as attorney in fact for U.S. Bank, N.A., not in Its

Individual Capacity, but Solely as Legal Title Trustee for BCAT 2016-17TT, by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification

of the automatic stay provisions for cause, and, in support thereof, states the following:

      1. Debtor(s), Kevin L Norris, filed a voluntary petition pursuant to Chapter 13 of the United

          States Bankruptcy Code on December 18, 2020.

      2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

          1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

                                                                                             20-14781-elf
                                                                                               21-017847
                                                                                                    MFR
Case 20-14781-elf     Doc 28    Filed 06/03/21 Entered 06/03/21 12:56:53           Desc Main
                                Document      Page 2 of 4



     statutes affecting the jurisdiction of the Bankruptcy Courts generally.

  3. On September 8, 2014, Kevin L Norris executed and delivered a Promissory Note

     (“Note”) and Mortgage (“Mortgage”) securing payment of the Note in the amount of

     $96,500.00 to BANK OF AMERICA, N.A. A true and correct copy of the Note is

     attached hereto as Exhibit “A.”

  4. The Mortgage was recorded on September 18, 2014 in Book 05547 at Page 1526 of the

     Public Records of Delaware County, Pennsylvania. A true and correct copy of the

     Mortgage is attached hereto as Exhibit “B.”

  5. The Mortgage was secured as a lien against the Property located at 831 E PENN PINES

     BLVD, ALDAN, PA 19018-4310, (“the Property”).

  6. A loan modification was entered into on April 1, 2016, creating a new principal balance

     of $95,985.92. A true and correct copy of the Agreement is attached hereto as Exhibit

     “C.”

  7. The loan was lastly assigned to U.S. Bank, N.A., not in Its Individual Capacity, but Solely

     as Legal Title Trustee for BCAT 2016-17TT and same was recorded with the Delaware

     County Recorder of Deeds on August 9, 2016, as Instrument Number 2016042437. A true

     and correct copy of the Assignment of Mortgage is attached hereto as Exhibit “D.”

  8. Based upon the Debtor(s)’ Chapter 13 Amended Plan (Docket No.13), Debtor intends to

     cure Secured Creditor's pre-petition arrearages within the Plan and is responsible for

     maintaining post-petition payments directly to Secured Creditor. A true and correct copy

     of the Amended Chapter 13 Plan is attached hereto as Exhibit “E.”

  9. Debtor has failed to make the monthly payments of principal, interest, and escrow in the



                                                                                       20-14781-elf
                                                                                         21-017847
                                                                                              MFR
Case 20-14781-elf    Doc 28     Filed 06/03/21 Entered 06/03/21 12:56:53            Desc Main
                                Document      Page 3 of 4



     amount of $979.27 which came due on April 1, 2021 and May 1, 2021, respectively.

  10. Thus, Debtor(s)’ post-petition arrearage totaled the sum of $1,073.81 through May 1,

     2021. A copy of the payoff and payment history is attached hereto as Exhibit “F”.

     Principal Balance                                $86,941.96

     Deferred Principal Balance                       $948.50
     Delinquent Interest                              $2,820.15
     Escrow Advance                                   $3,492.74
     Corporate Advance Balance                        $5,177.06
     Late Fees                                        $374.29
     Recording Fee                                    $83.25
     Suspense Balance                                 ($884.73)
     Total Payoff Due                                 $98,953.22
     2 missed monthly mortgage payments each @        $1,958.54
     $979.27 from April 1, 2021 to May 1, 2021
     Suspense Balance                                 ($884.73)
     Total Post-Petition Default Due                  $1,073.81


  11. According to the Debtor(s)’ schedules, the value of the property is $144,270.00. A true

     and accurate copy of the Debtor(s)’ Schedule D is attached hereto as Exhibit “G.”

  12. Under Section 362(d)(1) of the Code, the Court shall grant relief from the automatic stay

     for “cause” which includes a lack of adequate protection of an interest in property.

     Sufficient “cause” for relief from the stay under Section 362(d)(1) is established where a

     debtor has failed to make installment payments or payments due under a court-approved

     plan, on a secured debt, or where the Debtor(s) have no assets or equity in the Mortgaged

     Property.

  13. As set forth herein, Debtor has defaulted on his secured obligation as he has failed to

     make all monthly post-petition installment payments due to Secured Creditor.

  14. As a result, cause exists pursuant to 11 U.S.C. § 362(d) of the Code for this Honorable


                                                                                      20-14781-elf
                                                                                        21-017847
                                                                                             MFR
Case 20-14781-elf       Doc 28     Filed 06/03/21 Entered 06/03/21 12:56:53              Desc Main
                                   Document      Page 4 of 4



       Court to grant relief from the automatic stay to allow Secured Creditor, its successor

       and/or assignees to pursue its state court remedies, including the filing of a foreclosure

       action.

   15. Additionally, once the stay is terminated, the Debtor(s) will have minimal motivation to

       insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the

       Court waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Selene Finance LP as attorney in fact for

U.S. Bank, N.A., not in Its Individual Capacity, but Solely as Legal Title Trustee for BCAT

2016-17TT to take any and all steps necessary to exercise any and all rights it may have in the

collateral described herein, to gain possession of said collateral, to seek recovery of its reasonable

attorneys’ fees and costs incurred in this proceeding, to waive the 14-day stay imposed by

Fed.R.Bankr.P. 4001(a)(3), and for any such further relief as this Honorable Court deems just

and appropriate.

Date: June 3, 2021

                                                      Robertson, Anschutz, Schneid, Crane &
                                                      Partners, PLLC
                                                      Attorney for Secured Creditor
                                                      10700 Abbott’s Bridge Rd., Suite 170
                                                      Duluth, GA 30097
                                                      Telephone: (470) 321-7112
                                                      By: /s/ Charles G. Wohlrab
                                                      Charles G. Wohlrab, Esquire
                                                      PA Bar Number 314532
                                                      Email: cwohlrab@raslg.com




                                                                                            20-14781-elf
                                                                                              21-017847
                                                                                                   MFR
